Allowable Subject Matter
Claims 1-7, 9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses: a system for capturing a trace of a Non-Volatile Memory Express (NVME) hard disc, the system comprising: a Baseboard Management Controller (BMC); a Basic Input Output System (BIOS); a fixture plate; and a protocol analysis instrument, wherein the BMC is connected with the fixture plate and the BIOS, respectively, and the fixture plate is connected with the protocol analysis instrument; wherein the BIOS is configured to acquire register error information of a peripheral component interconnect express (PCIe) link in which the NVME hard disc is located, and send the register error information to the BMC when an error occurs in the PCIe link; and the BMC is configured to send the register error information to the fixture plate; and wherein the fixture plate comprises a processor and a dial switch, and is configured to trigger the protocol analysis instrument to capture a PCIe trace of the NVME hard disc when a current error type corresponding to the dial switch is consistent with an error type of the register error information parsed by the processor. Prior art fails to disclose wherein the fixture plate comprises a processor and a dial switch, and is configured to trigger the protocol analysis instrument to capture a PCIe trace of the NVME hard disc when a current error type corresponding to the dial switch is consistent with an error type of the register error information parsed by the processor. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Independent claim 5  discloses: a method for capturing a trace of a Non-Volatile Memory Express (NVME) hard disc, wherein the method is applied to a fixture plate including a processor and a dial switch, the method comprising: acquiring register error information, wherein the register error information is register information collected by a Basic Input Output System (BIOS) when an error occurs in a peripheral component interconnect express (PCIe) link in which the NVME hard disc is located; parsing address information carried by the register error information to obtain a corresponding error type; determining whether the error type is consistent with a current error type corresponding to the dial switch; triggering a protocol analysis instrument to capture the PCIe trace of the NVME hard disc if the error type is consistent with the current error type corresponding to the dial switch; wherein the fixture plate is connected with the protocol analysis instrument, and the BIOS sends the register error information to the fixture plate through a Baseboard Management Controller (BMC), and the address information of the register error information has a corresponding relationship with the error type. Prior art fails to disclose: triggering a protocol analysis instrument to capture the PCIe trace of the NVME hard disc if the error type is consistent with the current error type corresponding to the dial switch; wherein the fixture plate is connected with the protocol analysis instrument, and the BIOS sends the register error information to the fixture plate through a Baseboard Management Controller (BMC), and the address information of the register error information has a corresponding relationship with the error type. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Independent claim 9 disclose: a device for capturing a trace of an NVME hard disc comprising a processor, wherein the processor is used to perform the following steps when the processor executes computer programs stored in a memory: acquiring register error information, wherein the register error information is register information collected by a Basic Input Output System (BIOS) when an error occurs in a PCIe link in which the NVME hard disc is located; parsing address information carried by the register error information to obtain an error type; determining whether the error type is consistent with a current error type corresponding to a dial switch of a fixture plate; triggering a protocol analysis instrument to capture a PCIe trace of the NVME hard disc if the error type is consistent with the current error type corresponding to the dial switch in the fixture plate. Prior art fails to disclose: determining whether the error type is consistent with a current error type corresponding to a dial switch of a fixture plate; triggering a protocol analysis instrument to capture a PCIe trace of the NVME hard disc if the error type is consistent with the current error type corresponding to the dial switch in the fixture plate. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Su (US 9,954,727) discloses a baseboard management controller (BMC) of a system can retrieve logged system events from a non-volatile storage of the BMC and receive a command from an administrator device for the BMC to collect system debug information. The BMC can obtain debug information from a component of the system, in response to receiving the command. The BMC can save the debug information to a debug file and send the debug file to the administrator device (Abstract).
Prior art Chen (US 10,896,113) discloses a backplane is provided with a dial switch, a status list of the dial switch is determined by configuration of each NVMe. The programmable logic device of the backplane determines a type of the uplink controller, a channel for interacting with the controller, and the number of NVMe hard disks based on read status information. After completing address allocation and configuration recognition, the programmable logic device of the backplane analyzes VPP information, and the backplane lights an LED at the corresponding port, and uploads the information of the position of the hard disk monitored by the backplane to the controller at the same time (column 3, lines 31-42).
Prior art Wang (US 2012/0096319) discloses a system for diagnosing an apparatus are provided. The method for diagnosing the apparatus includes: determining whether the apparatus is to enter a diagnostic mode after a system is started; performing a diagnosis of the apparatus by executing a diagnostic proge apparatus is determined to enter the diagnostic mode; and performing a normal BIOS or EFI startup when the apparatus is determined not to enter the diagnostic mode. An accurate diagnosis of the apparatus can be realized by firstly determining whether the apparatus is to enter a diagnostic mode after a system is started, if yes, then the apparatus entering the diagnostic mode, and if not, then the apparatus performing a normal BIOS or EFI startup. Moreover, in case of a memory or PCI/PCIE bus error in the apparatus, since the diagnostic program is loaded prior to the BIOS startup, the fault can be diagnosed (Abstract).
Prior art Allo (US 9,768,952) discloses during operation, the server may be powered on, and instructions in the EUFI BIOS may be processed. In some embodiments, the UEFI BIOS may be processed by the processor or other processor. In some examples, the instructions in the UEFI BIOS can include initializing the processor, determining if any PCIe devices are coupled to a PCIe interface, checking the server memory for errors, performing system diagnostics, other operations, or any combination thereof (column 5, lines 29-40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113